Matter of Uvino (2015 NY Slip Op 03372)





Matter of Uvino


2015 NY Slip Op 03372


Decided on April 22, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
COLLEEN D. DUFFY, JJ.


[*1]In the Matter of Louis John Uvino, an attorney and 	 counselor-at-law, resignor. (Attorney Registration No. 2560738)

RESIGNATION tendered pursuant to 22 NYCRR 691.9 by Louis John Uvino, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 8, 1993.

Diana M. Kearse, Brooklyn, N.Y. (Thomas Graham Amon of counsel), for the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts.
Catherine A. Sheridan, Scarsdale, N.Y., for resignor.


PER CURIAM.


OPINION & ORDER
Louis John Uvino has submitted an affidavit sworn to on January 15, 2015, wherein he tenders his resignation as an attorney and counselor-at-law (see  22 NYCRR 691.9).
Uvino acknowledges in his affidavit that his resignation is freely and voluntarily rendered, and that he is not being subjected to coercion or duress. He acknowledges that the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts is currently investigating six complaints of professional misconduct against him. Three of the complaints involve allegations that he neglected legal matters and failed to maintain adequate communications with his clients, two were initiated after two checks drawn against his attorney escrow account were dishonored due to insufficient funds, and the last is based on his failure to re-register as an attorney with the Office of Court Administration for the 2013-2014 registration period. Uvino acknowledges that if charges were predicated on the misconduct under investigation, he could not successfully defend himself on the merits against those charges.
Uvino's resignation is submitted subject to any application by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
Uvino states that he has discussed his decision to resign with his attorney, and is aware of the implications of submitting his resignation, including the fact that he will be barred from seeking reinstatement for seven years. He further states that he will take no new clients after January 15, 2015, and asks that his name be stricken from the roll of attorneys.
The Grievance Committee recommends that the Court accept the proffered resignation.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, Uvino is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
ENG, P.J., MASTRO, RIVERA, SKELOS and DUFFY, JJ., concur.
ORDERED that the resignation of Louis John Uvino is accepted and directed to be filed; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Louis John Uvino is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Louis John Uvino shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Louis John Uvino shall desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Louis John Uvino has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court